           Case 6:13-cr-00061-RWS-JDL Document 13 Filed 01/28/20 Page 1 of 1 PageID #: 65
             DATE:   1/28/2020                        CASE NUMBER:                            6:13-CR-00061-RWS
        LOCATION:    Tyler
            JUDGE:   K. NICOLE MITCHELL
      DEP. CLERK:    Lisa Hardwick
       RPTR/ECRO:    Lisa Hardwick                    USA                     VS.           Johnny Hines
             USPO:   Laura Palafox                    Jim Noble                                Ken Hawk
    INTERPRETER:     ------------------------------
      TIME START:    10:16 a.m.
         TIME END:   10:18 a.m.



                      PRELIMINARY REVOCATION HEARING / DETENTION HEARING

x     Preliminary / Detention Hearing called                x     Preliminary / Detention Hearing held
x     Defendant appears with counsel                        x     Govt continued motion for detention
x     Deft waived hearing on detention                      x     Deft waived hearing on preliminary examination
x     Waiver of detention                                   x     Waiver of preliminary hearing
x     Order of detention                                    x     Order of probable cause
x     Deft remanded to the custody of the U.S. Marshal      x     Revocation Hearing held INSTANTER
